NO. 12-20-00257-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

LARRY DELTON WARREN,                            §      APPEAL FROM THE 3RD
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      ANDERSON COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Larry Delton Warren, acting pro se, appeals the denial of his motion to reimburse court
costs he alleges were wrongfully withdrawn from his inmate account. We affirm.


                                        BACKGROUND
       On May 20, 2011, Appellant, pursuant to a plea agreement, pleaded “guilty” to and was
convicted of unlawful possession of a firearm by a felon. Appellant was sentenced to ten years
imprisonment. The judgment reflects court costs in the amount of $292. On June 7, 2011, the
Anderson County District Clerk prepared a Bill of Costs reflecting an amount due of $292. On
November 30, 2011, the trial court signed a document entitled “Order to Withdraw Funds”
directing the Texas Department of Criminal Justice (TDCJ) to withdraw the sum of $292 from
Appellant’s “Inmate Trust Account.”
       On August 20, 2020, Appellant filed a “Motion for Reimbursement of Court Costs.” In
his motion, Appellant claims he received notice of the withdrawal order on July 20, 2020. He
further argues that he is “entitled to the reimbursement of the sum of $150.00 because the
amount charged for court costs is excessive and not in an amount prescribed and/or authorized
by law.” The trial court denied Appellant’s motion, finding:
       . . . that upon the review of the Court files, the Plea-Bargain paper work (sic) signed by the
       Defendant and his Attorney of Record reflects that the sum of $292.00 was assessed against the
       Defendant as court cost[s] in this case.

       THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED, that the Defendant’s Motion
       for Reimbursement of Court Costs is hereby denied.


This appeal followed.


                                         APPEALABLE ORDER
       In Harrell v. State, 286 S.W.3d 315 (Tex. 2009), the Texas Supreme Court held that a
withdrawal notification directing prison officials to withdraw money from an inmate account
pursuant to Section 501.014(e) of the Texas Government Code is a civil matter akin to a
garnishment action or an action to obtain a turnover order. Harrell, 286 S.W.3d at 317–19; see
TEX. GOV’T CODE ANN. § 501.014(e) (West Supp. 2020) (addressing inmate money).
Discussing the due process accorded to the appellant, the Court balanced the three factors
discussed in Mathews v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976), and
found that Harrell had “already received some measure of due process.” Harrell, 286 S.W.3d at
320.   In determining whether Harrell was accorded constitutional due process, the Court
concluded that because Harrell received notice of the withdrawal (a copy of the withdrawal
notification) and an opportunity to contest the dollar amount and statutory basis of the
withdrawal (a motion to rescind or modify the withdrawal notification), he received all that due
process required. Id. at 321. The Court added that neither notice nor an opportunity to be heard
need occur before the issuance of a withdrawal notification. Id.
       Due process requires that an inmate have an opportunity to contest the dollar amount and
statutory basis of the withdrawal by way of a motion to modify, correct, or rescind the
withdrawal notification. Maldonado v. State, 360 S.W.3d 10, 13 (Tex. App.—Amarillo 2010,
no pet.). The trial court’s disposition of such a motion creates an appealable order. See Ramirez
v. State, 318 S.W.3d 906, 908 (Tex. App.—Waco 2010, no pet.) (holding that “only when [the
withdrawal notification is] properly challenged and denied relief is there an order that is final
from which the inmate can appeal”).




                                                     2
                                     STANDARD OF REVIEW
       We review a trial court’s decision whether to deny a motion contesting a withdrawal
notification under an abuse of discretion standard. Maldonado, 360 S.W.3d at 13. A trial court
abuses its discretion when it acts “without reference to any guiding rules and principles.” Id. at
13-14. Furthermore, a trial court abuses its discretion if “it reaches a decision so arbitrary and
unreasonable as to amount to a clear and prejudicial error of law.” Johnson v. Fourth Court of
Appeals, 700 S.W.2d 916, 917 (Tex. 1985).


                                         COURT COSTS
       Texas prisoners have a property interest in their inmate accounts. Harrell, 286 S.W.3d at
319; Abdullah v. State, 211 S.W.3d 938, 943 (Tex. App.—Texarkana 2007, no pet.). On
conviction, the imposition of court costs is mandatory unless the only punishment is a fine. TEX.
CODE CRIM. PROC. ANN. art. 42.16 (West 2016).           Court costs assessed against convicted
defendants are compensatory in nature. Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim.
App. 2011). The Legislature intended them as a non-punitive “recoupment of the costs of
judicial resources expended in connection with the trial of the case.” Weir v. State, 278 S.W.3d
364, 366 (Tex. Crim. App. 2009). Where court costs are imposed as a matter of legislative
directive, they do not need to be included in the oral pronouncement of sentence or in the written
judgment to be imposed on a convicted defendant. See id. at 367.
       A certified bill of cost imposes an obligation on a criminal defendant to pay court costs,
irrespective of whether that bill is incorporated by reference into the written judgment. See TEX.
CODE CRIM. PROC. ANN. art. 103.001 (West 2018). A district clerk is authorized to “collect
money payable under this title.” See id. art. 103.003(a) (West Supp. 2020); see also TEX. GOV’T
CODE ANN. §§ 102.001-103.034 (West 2019 & Supp. 2020). Legislatively mandated court costs
are properly collectible by means of a withdrawal order regardless of ability to pay. Williams v.
State, 332 S.W.3d 694, 700 (Tex. App.—Amarillo 2011, pet. denied).
       On appeal, Appellant urges that he should not be charged more than $133 because “Court
Costs is fixed by State law.” However, Appellant cites us no authority for this assertion and
offers no explanation as to how the amount of $133 is derived or why the $292 is unauthorized.
Rule 38.1(i) of the Texas Rules of Appellate Procedure requires that an appellant’s brief “contain
a clear and concise argument for the contentions made, with appropriate citations to authorities



                                                3
and to the record.” TEX. R. APP. P. 38.1(i); Ruiz v. State, 293 S.W.3d 685, 691 (Tex. App.—San
Antonio 2009, pet. ref’d). 1 It is not our duty to review the record, research the law, and then
fashion a legal argument for an appellant when he has failed to do so. Zhang v. Capital Plastic
& Bags, Inc., 587 S.W.3d 82, 90 (Tex. App.—Houston [14th Dist.] 2019, pet. denied); Miller v.
State, 387 S.W.3d 873, 878 (Tex. App.—Amarillo 2012, no pet.); TEX. R. APP. P. 38.1(i). The
failure to discuss the evidence that supports Appellant’s complaints, present a clear and concise
argument, or properly cite applicable legal authority results in nothing being presented for
review. See Rocha v. State, 16 S.W.3d 1, 20 (Tex. Crim. App. 2000); Miller, 387 S.W.3d at
878. Accordingly, Appellant’s issue is overruled.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                        JAMES T. WORTHEN
                                                                           Chief Justice

Opinion delivered August 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         1
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).


                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 18, 2021


                                         NO. 12-20-00257-CR


                                   LARRY DELTON WARREN,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                  Appeal from the 3rd District Court
                           of Anderson County, Texas (Tr.Ct.No. 30553)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.